Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Knutson et al. Knutson et al. (PG Pub. 2014/0073468) in view of Nishiyama (JP 2010/101148).
Regarding claim 1, Knutson et al. teach a V-ribbed belt comprising a twisted cord that is obtained by mix-twisting a high elongation aramid fiber having a tensile modulus within the range of 50-100GPa and a low modulus fiber having al owe tensile strength than the high elongation aramid fiber [0035, 0043-0044 and Figure 10]. Knutson et al. are silent regarding the claimed intermediate elongation of the aramid fiber, but teach Twaron aramid fiber and Nishiyama teaches intermediate elongation as a results effective variable and how to change the intermediate elongation in order to improve ease of manufacturing in one step and improve mechanical properties. It would have been obvious to one of ordinary skill in the art to use the teachings of Nishiyama in Knutson et al. in order to vary the intermediate elongation and affect mechanical properties and arrive at the claimed invention. 
Regarding claim 2, the low modulus fiber has a tensile modulus of 20GPa or less [0037].
Regarding claim 3, the twisted cord has a proportion of the high elongation aramid fiber in the claimed range by mass [0051].
Regarding claim 4, the twisted cord is obtained by secondarily twisting a plurality of primarily twisted yarns or a twisted cord obtained by twisting a plurality of untwisted yarns and the twisted cord has a primary twisting coefficient in the claimed range and secondary twisting coefficient in the claimed range [Tables 1-2]. 
Regarding claim 5, the previous combination is silent regarding the claimed cord being a Lang lay cord. However, it would have been obvious to one of ordinary skill in the art to make the cord a Lang lay cord as is known in the art to improve bending fatigue resistance. 
Regarding claims 6-7, Knutson et al. teach the primary twist coefficient can be as low as about 2 which would include 1 and the secondary twist coefficient is about 6.5 which includes 7 and reads on the present claims. 
Regarding claims 8-9, the high elongation aramid fibers has a primary twist coefficient in the claimed range as about 2 to 6 is taught [0014-0018].
Regarding claim 10, at least a part of frictional power transmission surface is covered with a cloth [0085]. 
Regarding claim 11, the belt is mounted on an engine. Regarding the limitation, “equipped with a belt type ISG drive”, it would have been obvious to one of ordinary skill in the art to use the belt with any type of engine, including one with a belt type ISG drive. 
Regarding claim 12, Knutson et al. teach a method for producing the V-ribbed belt comprising a core wire preparation step of subjecting the twisted cord to a bonding treatment to prepare a core wire and in the preparation step, thermally stretching and fixing the twisted cord during a heat treatment of the bonding. Knutson et al. are silent regarding the claimed stretch ratio. However, it would have been for obvious to one of ordinary skill in the art to arrive at the claimed stretch ratio in order to affect the mechanical properties in the belt. Although the previous combination does not disclose the claimed process, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that the previous combination meets the requirements of the claimed belt, the previous combination clearly meet the requirements of present claims belt.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789